                         Case 20-34008-KRH       Doc 44      Filed 08/10/21 Entered 08/10/21 14:47:48             Desc Main
                                                            Document      Page 1 of 5



                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                              RICHMOND DIVISION
                               In re:
                               KWADWO KYEREMATENG,                                         CHAPTER 13
                                               DEBTOR.                                     CASE NO. 20-34008-KRH
                               NEWREZ LLC D/B/A SHELLPOINT MORTGAGE
                               SERVICING,
                                               MOVANT,
                               vs.
                               KWADWO KYEREMATENG
                               and CARL M. BATES, TRUSTEE,
                                               RESPONDENTS.
                                                                   CERTIFICATE OF DEFAULT

                                        NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Movant”), by Counsel, represents
                               unto the Court as follows:
                                        1.     The Debtor failed to comply with the Order Granting Modification of Stay
                               (“Order”) which was entered by the Court on May 25, 2021.
                                        2.     Counsel for Movant prepared and served a Notice of Default on July 15,
                               2021.
                                        3.     Movant has not received funds in an amount sufficient to cure the Notice of
                               Default, nor has a response to the Notice of Default been filed, and the time for the Debtor
                               to cure the default or to file a response has expired.


                                                                              NewRez LLC     d/b/a   Shellpoint    Mortgage
                                                                              Servicing



                                                                              By: /s/JOHNIE R. MUNCY
                                                                              Eric D. White, Esquire, Bar No. 21346
                                                                              Johnie R. Muncy, Esquire, Bar No. 73248
                                                                              1804 Staples Mill Road, Suite 200
                                                                              Richmond, VA 23230

                                                                              D. Carol Sasser, Esquire, Bar No. 28422
                                                                              596 Lynnhaven Parkway, Suite 200
                                                                              Virginia Beach, VA 23452
Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 78190
Case 20-34008-KRH     Doc 44     Filed 08/10/21 Entered 08/10/21 14:47:48            Desc Main
                                Document      Page 2 of 5



                                                  Samuel I. White, P.C.
                                                  Tel: (804) 290-4290
                                                  Fax: (804) 290-4298(757) 490-8143
                                                  jmuncy@siwpc.com

                                      CERTIFICATE OF SERVICE

            I certify that on August 10, 2021, a copy of the foregoing Certificate of Default was
      served via CM/ECF on Carl M. Bates, Trustee, and Suad Bektic, Counsel for Debtor, at the
      email addresses registered with the Court, and that a true copy was mailed via first clas s
      mail, postage prepaid, to Kwadwo Kyeremateng, Debtor, 5673 Hereld Green Drive,
      Chesterfield, VA 23832.

                                                  /s/JOHNIE R. MUNCY
                                                  Johnie R. Muncy, Esquire
                                                  Samuel I. White, P. C.
Case 20-34008-KRH   Doc 44    Filed 08/10/21 Entered 08/10/21 14:47:48   Desc Main
                             Document      Page 3 of 5
Case 20-34008-KRH   Doc 44    Filed 08/10/21 Entered 08/10/21 14:47:48   Desc Main
                             Document      Page 4 of 5
Case 20-34008-KRH   Doc 44    Filed 08/10/21 Entered 08/10/21 14:47:48   Desc Main
                             Document      Page 5 of 5
